296 S.W.3d 500 (2009)
Elizabeth ANDERSON, Appellant,
v.
Sarue NAUERT, Anthony Box, Phyllis Box, Old Republic National Title Insurance Company, and Washington Mutual Bank, F.A., Respondents.
No. ED 92323.
Missouri Court of Appeals, Eastern District, Division Two.
October 13, 2009.
Rehearing Denied November 16, 2009.
*501 Ronald D. Kwentus, Maryland Heights, MO, for appellant.
Same Nauert, St. Louis, pro se.
William L. Sauerwein, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Elizabeth Anderson (Plaintiff) appeals the trial court's declaratory judgment in favor of Same Nauert, Anthony and Phyllis Box, Old Republic National Title Company, and Washington Mutual Bank (Defendants) in connection with a secured loan that Plaintiffs late husband made to Ms. Nauert. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).